Citation Nr: 1224675	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-17 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for multicystic renal cell carcinoma, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for a skin disorder, including melanoma, to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and July 2010 RO rating decisions.  The November 2008 RO decision denied service connection for multicystic renal cell carcinoma and for a skin disorder, including melanoma (listed as malignant melanoma), both to include as due to Agent Orange exposure.  

The July 2010 RO decision denied service connection for bilateral hearing loss.  A March 2012 RO decision granted service connection and a noncompensable rating for bilateral hearing loss, effective March 22, 2010.  As such, the issue of entitlement to service connection for bilateral hearing loss is not before the Board.  

In April 2012, the Veteran testified at a Board videoconference hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran contends, essentially, that he has multicystic renal cell carcinoma and a skin disorder, including melanoma, that are related to service, both to include as due to Agent Orange exposure.  He reports that he was exposed to Agent Orange when he served in Vietnam from 1967 to 1968.  He reports that he developed cysts in his kidneys.  The Veteran also indicates that he is fair-skinned and that he experienced blistering of the skin while he was exposed to the sun during service.  He further competently reports that he has had a recurring pattern of cysts since his period of service.  

As noted above, the Veteran had active service from July 1966 to July 1969.  His DD Form 214 indicates that he had one year of foreign and/or sea service in the Republic of Vietnam.  The Veteran was also awarded decorations indicating Vietnam service.  In light of his Vietnam service, the Veteran's in-service exposure to Agent Orange is presumed.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of multicystic renal cell carcinoma or of kidney problems.  Such records do show treatment for a skin problem on one occasion, as well as treatment for urethritis.  A June 1967 treatment entry notes that the Veteran was seen for some dysuria, as well as a penile discharge.  The impression was urethritis and rule out gonorrhea.  A November 1968 entry notes that the Veteran was seen for a rash under the left arm.  He reported that his wife and son also had eruptions.  The impression was scabies versus contact dermatitis with secondary infection.  

An April 1969 entry reflects that the Veteran was seen for a urethral discharge for three days and that his symptoms started after a physical therapy test.  The Veteran indicated that he had no dysuria, urinary frequency, urgency, hematuria, fever, chills or pain.  It was noted that the Veteran had suffered three previous episodes since 1965 and that he had been documented with gonorrhea, as well as orchitis.  The impression was urethritis.  An April 1969 clinical record cover sheet relates a diagnosis of nonspecific urethritis.  The Veteran's June 1969 separation examination report includes notations that his genitourinary system, as well as his skin and lymphatics, were all normal.  

Post-service private and VA treatment records show treatment for multicystic renal cell carcinoma and for variously diagnosed skin problems.  For example, a September 1985 history and physical report from the Shawnee Mission Medical Center notes that the Veteran had undergone an excisional biopsy of a 1 cm mole on his left shoulder which had been present and increasing in size over the previous year or two.  It was noted that pathology revealed the mole to be a malignant melanoma, Clark's level III, with a depth of 0.62 mm.  The examiner reported that the Veteran was admitted for a wide excision and skin grafting of the shoulder area.  The impression was malignant melanoma, right shoulder, Clark's level III, depth 0.62 mm.  

A September 1985 operative report from the Shawnee Mission Medical Center indicates that the Veteran underwent a wide excision with split-thickness skin grafting of a melanoma.  The postoperative diagnosis was malignant melanoma, right shoulder.  

A September 1985 discharge summary from the Shawnee Mission Medical Center relates a diagnosis of malignant melanoma, Clark's level III, 0.62 mm in depth, with no evidence of residual tumor.  

A January 2004 operative report from the Oregon Health and Science University Hospitals and Clinics reflects that the Veteran underwent an evaluation and was found to have a left renal mass, as well as right and left renal cysts.  The examiner reported that treatment options were discussed with the Veteran and that he was admitted for a left partial nephrectomy in view of the location of the mass.  It was noted that the Veteran was also to undergo an evaluation of the right renal cyst, which on the preoperative computed tomography scan was suggestive of a complex cyst.  The operative report indicates that the Veteran underwent a left partial nephrectomy, and right and left renal cyst unroofing.  The postoperative diagnoses were left renal mass, and right and left renal cysts.  

A March 2004 report from the Oregon Health and Science University Hospitals and Clinics notes that the Veteran was status post a left renal cyst wall dissection, right renal cyst wall dissection, and left partial nephrectomy, with the final pathology indicating benign renal cortical cysts, bilaterally, and renal cell carcinoma, multicystic, clear cell type, Fuhrman nuclear grade 2 out of 4, with no invasion beyond the renal capsule identified.  The examiner reported that the Veteran presented for follow-up and that he had a postoperative wound infection.  It was noted that the Veteran denied any problems and reported that his wound had healed well with no drainage at that time.  The assessment was status post bilateral renal cortical cyst excisions, and left partial nephrectomy.  

An August 2009 VA treatment report notes that the Veteran was a new patient and that he was seen with a request for an Agent Orange examination.  The Veteran reported that he had a history of cancer times three, which he believed was related to Agent Orange exposure.  The examiner reported that the Veteran's problem list included status post melanoma of the right shoulder, September 1985, and renal cancer, status post "right" partial nephrectomy in 2004.  The assessment was history of cancer, treated in the community.  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for multicystic renal cell carcinoma and for a skin disorder, including melanoma, both to include as due to Agent Orange exposure.  Such examinations should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment should be obtained and added to the record.  

Further, the Board notes that in a July 2011 rating decision, the RO denied service connection for an acquired psychiatric disorder, to include PTSD (listed as PTSD).  In a January 2012 statement, the Veteran expressed his disagreement with the denial of that issue.  The Board observes that the RO has not issued a statement of the case as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).
      
Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for skin problem and residuals of multicystic renal cell carcinoma since January 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since January 2011 should be obtained.  

2.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service kidney and skin symptoms.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for appropriate VA examination to determine the nature, etiology and/or onset of his claimed multicystic renal cell carcinoma and his claimed skin disorder, including melanoma, both to include as secondary to Agent Orange exposure.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  In addition to the Veteran's diagnosed multicystic renal cell carcinoma, the examiner should diagnose all current skin disorders, to include melanoma.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at likely as not that the Veteran's multicystic renal cell carcinoma, as well as any diagnosed skin disorders, including melanoma, are etiologically related to or had their onset in service, including the skin problems noted during service.  The examiner should specifically indicate whether the Veteran's multicystic renal cell carcinoma, and any diagnosed skin disorders, including melanoma, are related, at least in part, to his presumed in-service Agent Orange exposure.  The examiner must specifically acknowledge and discuss any reports by the Veteran that his claimed skin disorder, including melanoma, as well as any reports by the Veteran that his multicystic renal cell carcinoma, were first manifested during his period service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

All findings and conclusions must be set forth in a legible report.  

4.  The RO must issue the Veteran a statement of the case as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

5.  Thereafter, review the Veteran's claim for entitlement to service connection for multicystic renal cell carcinoma, to include as due to Agent Orange exposure, as well as his claim for entitlement to service connection for a skin disorder, including melanoma, to include as due to Agent Orange exposure.  If the claims are denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

